DETAILED ACTION
1.	This office action is for the examination of reissue application 16/387,053 filed on April 17, 2019, of U.S. Patent No. 10,149,095 (‘095 patent).  Claims 1-21 are pending in this reissue application.  Independent claims have been narrowed to clarify that first location information is obtained based on signals received from external electronic devices rather than receiving the first location information from the external electronic devices. 

Prior or Concurrent Proceedings
2.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘095 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability
3.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first processor is configured to” perform functions recited in claim 15 and “second processor is configured to” perform functions recited in claim 16.  Generic processors are not capable of performing the recited functions.  They must be “configured” with software or executable instructions to provide the structures that are capable of performing the recited functions.   Because it is the algorithms or logic structures of the software that provides the structures necessary to perform the recited functions, transforming a generic machine into a specific machine capable of performing the functions, a generic processor configured to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

7.	Functions and structures that correspond to the means-plus-function limitations are as follows:
“a first processor” in claim 15
Functions: 
Receive first location information;
Upon failure to identify second location information, transmit notification;
Determine whether the device enters a geo-fence;

Structures: Supplementary processor SP disclosed in Figures 4, 10 and at col. 14, l. 50 – col. 15, l. 11 (c14:50-c15:11) and c19:20-c21:26; flow charts in Figures 6, 7, 16, and c16:13-c18:8 and c23:10-60:, Figures 8-9 and c18:9-16. 

“a second processor” in claim 16 
Functions: 
Receive the notification from the first processor;
Obtain the second location information
Structure: Application Processor and second sensor disclosed in Figures 2, 4, 10 and corresponding descriptions in the specification.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claims 15 and its dependent claims 16-20 recite a similar limitation and are rejected for the same reason.   

11.	Claims 7, 10, 12, and 18 recite the limitation “the location information.”  There is insufficient antecedent basis for this limitation in the claims.  For claim 18, the antecedent basis for this limitation was removed from the parent claim 15.  Although there are two other instances of location information limitation recited in claims 1 and 15, “first location information” and “second location information,” they do not provide proper antecedent basis would still be indefinite because it is unclear which one of the two instances “the location information” would be referring to.

Allowable Subject Matter
12.	Claims 1-21 would be allowable if the indefiniteness rejection is overcome.
The following is an examiner’s statement of reasons for indication of allowability: when considered in combination with all of the other limitations of independent claims, the prior art of record does not disclose the method steps of
“when it is determined that the electronic device enters the geo-fence using the first location information, determining that the geo-fence comprises an open zone; and
when it is determined that the electronic device enters the geo-fence using the second location information, determining that the geo-fence comprises a shadow zone.”
For method claims 1-14, the examiner notes that, unlike conditional statements that are not required to be performed when conditions are not met (e.g., “if A then B”; see Ex parte Schulhauser, 2013-007847), the above two steps are not alternative steps that can be satisfied when one of the two timing constraints is met.  They are required steps with specified timing constraints, i.e., steps that must wait until the condition is met (see Figure 16, the process steps are performed in a loop until geo-fence is entered).  Thus, the claims require at least two entries into the geo-fence by the same device, once using the first location information obtained through the first sensor and once using the second location information obtained with the second sensor upon failure to obtain the second location with the first sensor.
In contrast, device and product claims, claims 15-21, require the capability to perform the steps when the respective timing condition is met, but not actual performance of the steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Woo H. Choi/							
Primary Examiner, Art Unit 3992				

Conferees:
/BJP/
Primary Examiner, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992